Citation Nr: 1717390	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Oakland, California


THE ISSUE


Whether new and material evidence has been received to reopen a claim for service connection for chronic osteomyelitis of the right tibia (claimed as right leg and right knee injury).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1946 to April 1949.

This appeal to the  Board of Veterans' Appeals (Board) arose from a May 2015 rating decision.   In October 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2016, and, later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  A supplemental SOC was issued in September 2016.

In March 2017, the Board advanced this appeal on its docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

Also, this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his January 2016 VA Form 9, the Veteran requested a local, in-person Board hearing (Travel Board hearing).  In November 2016, the RO notified the Veteran that he was on a list of individuals awaiting a Travel Board hearing at his local office.  Thereafter, the Veteran returned a document indicating he wished to have a Board video-conference hearing,  instead.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).   As the AOJ schedules video-conference hearings, the Board finds that a remand of this matter for rescheduling of the requested video-conference hearing is warranted.

Accordingly, this matter is hereby  REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

